PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/198,061
Filing Date: 5 Mar 2014
Appellant(s): WU et al.



__________________
Alexander H. Spiegler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/19/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5, 7, 10, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2014/0155261; available as prior art under 35 USC 102(e); effective filing date: 5/5/2011; of record) in view of Gupta (Zool Jb. Physiol Vol 93 pages 97-104; publication year: 1989; cited in Applicant’s IDS) and further in view of Overman (US 2009/0155394; publication date: 06/18/2009) and further in view of Heath (US 2004/0208953; publication date: 10/21/2004).

Woods discloses a method of repelling honeybees including Apis mellifera (para 0014; limitation of instant claims 1 and 5) from plants by treating the plants, plant parts, or seeds with a composition comprising a honeybee repellant and an insecticide (abstract and para 0009 and para 0233; limitations of instant claim 1).  The insecticide may be imidacloprid (Woods: para 0010; limitation of instant claims 1 and 10).  The objective of Woods’ method is to reduce bee mortality due to exposure to insecticides 
Woods is silent with respect to using a composition comprising 2-decanone, rosemary oil or pine oil:
Gupta discloses that several ketones, including methyl octyl ketone (i.e. 2-decanone) are capable of repelling greater than 97 % off the honeybee Apis florea (title and para bridging pages 101-102).  Therefore it would have been prima facie obvious to use 2-decanone in the method disclosed by Woods because this agent is also effective at repelling honeybees. See MPEP 2144.07, which states that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Gupta discloses that 2-decanone is effective at concentrations ranging from 0.125 to 0.5 percent after which the number of bees that are repelled levels off.  This range in amount of 2-decanone overlaps with the range required by the instant claims.  Please refer to MPEP 2144.05.  For this reason, the examiner does not consider increasing the amount of the bee repellant disclosed by Gupta over the maximum effective concentration to patentably define over the cited prior art.  
Neither Woods nor Gupta disclose also treating the seed, plant, or plant part with rosemary oil and/or pine oil.  
Overman, in the analogous art of insect repelling compositions (abstract), discloses that rosemary oil was known to repel insects including bees (para 0070 and para 0003).  
It would have been prima facie obvious to use rosemary oil as an additional bee repellent along with 2-decanone because this substance was known for the same prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
With respect to the amount of rosemary oil required by instant claims 1 and 7, the examiner considers arriving at the optimal amount to repel bees to be a matter of testing of several concentrations for efficacy as would be a matter of routine for one of ordinary skill in the art.  Overman discloses using a blend of oils at about 0.5 to 28 oz per gallon (para 0069).  This would give the artisan of ordinary skill a starting point for optimization.  As such, the examiner does not consider the limitation restricting the amount of rosemary oil to 0.25% or more by weight or more to patentably define over the prior art.  
With regard to the limitation of instant claims 1 and 55 requiring (i) ethoxylated fatty acid, (ii) sorbitan monooleate, or (iii) ethoxylated oleyl alcohol; wherein the composition does not contain a neem plant, neem part thereof, neem oil, or neem extract, neither references discloses these specific substances.  Woods discloses further that the composition may be an emulsion and contain an emulsifier (para 0104).  
Heath, in the analogous art of managing insects (see abstract), discloses that sorbitan monooleate is a well-known emulsifier (para 0014).  It would have been prima facie obvious to use sorbitan monooleate as the emulsifier in Woods’s formulation because this substance was well known in the art to serve this purpose at the time the instant invention was filed. See MPEP 2144.07 regarding art-recognized suitability.  

Claims 22, 44, and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2014/0155261; available as prior art under 35 USC 102(e); effective filing date: 5/5/2011; of record) in view of Gupta (Zool Jb. Physiol Vol 93 pages 97-104; publication year: 1989; cited in Applicant’s IDS), Overman (US 2009/0155394; publication date: 06/18/2009), and Heath (US 2004/0208953; publication date: 10/21/2004) as applied to claims 1, 5, 7, 10, and 55 above, and further in view of Lockwood (US 4,800,676; issue date: 01/31/1989), as evidenced by Maalawy (US 2017/0049694; publication date: 02/23/2017; of record).

The relevant disclosures of Woods, Gupta, Overman, and Heath are set forth above.  None of these disclose also including pine oil in the composition as required by instant claims 22, 42, 48, 49, and 51.
Lockwood, in the analogous art of repelling insects, discloses that pine oil repels insects (col 2, line 65).  It would have been prima facie obvious to combine pine oil with 2-decanone and rosemary oil because each of these agents were known for the purpose of repelling insects.  Please refer to MPEP 2144.06, as noted above.  
With regard to the amount of each agent in the composition required by instant claims 22, 42, 48, 49, 51, and 52 in view of the prior art which discloses each agent as effective for repelling insects, as well as the starting points provided by Gupta for 2-decanone and for essential oils in general by Overman of 0.5 to 28 oz per gallon (para 0069), the examiner considers arriving at optimally effective amounts of each insect repellant in the composition to be a matter of routine testing for one of ordinary skill.  Please refer to MPEP 2144.05.  
With respect to instant claim 44, it is noted that camphor is present in rosemary oil (Maalawy: para 0064), therefore any composition containing rosemary oil would inherently contain camphor.  
Apis mellifera (para 0014) and the active agent may be imidacloprid (para 0010) in the method disclosed by Woods.  
With regard to instant claim 50, the prior art does not expressly disclose the percentage of bees that are repelled for any given duration; and with regard to instant claims 51 and 52, the prior art does not expressly disclose synergy; however all of the structural limitations have been rendered obvious by the cited prior art, as such, the examiner considers these property to be inherent in combining 2-decanone, rosemary oil, and pine oil, in optimal amounts for repelling a bee to the extent that the instant invention exhibits synergy.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
With regard to instant claims 53 and 54, as noted above, Woods discloses the insecticide may be imidacloprid (Woods: para 0010).  

Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2014/0155261; available as prior art under 35 USC 102(e); effective filing date: 5/5/2011; of record) in view of Gupta (Zool Jb. Physiol Vol 93 pages 97-104; publication year: 1989; cited in Applicant’s IDS), Overman (US 2009/0155394; publication date: 06/18/2009), Heath (US 2004/0208953; publication date: 10/21/2004), and Lockwood (US 4,800,676; issue date: 01/31/1989), as evidenced by Maalawy (US 2017/0049694; publication date: 02/23/2017; of record) as applied to claims 1, 5, 7, 10, 22, 44, 50-54, and 55 above, and further in view of Clemons (US 4,858,374; issue date: 08/22/1989; of record) and Burden et al. (US 4,075,783; issue date: 02/28/1978).

The relevant disclosures of Woods, Gupta, Overman, Heath and Lockwood are set forth above.  
Inter alia, these references render obvious a method of repelling a bee from a plant part or plant comprising (a) treating a seed, plant part, or plant in a first area or first location with a single composition comprising (i) 2-decanone at a concentration of about 0.25% by weight of the composition (ii) rosemary oil at a concentration of about 0.25% by weight of the composition; and (iii) pine oil at a concentration of about 0.25% by weight of the composition; and (b) treating said seed, plant part, or plant with imidacloprid.  With regard to instant claims 48 and 49, as noted above, the bee may be Apis mellifera (Woods: para 0014) and the active agent may be imidacloprid (para Woods: 0010) in the method disclosed by Woods.  
None of these references disclose a step wherein an attractant compound is applied to a different area or substance.
Clemons discloses that bees can be kept away from an area of interest by trapping them (abstract) and that the bees enter the trap in response to an attractant (col 3, lines 20-22 and claim 1).  
It would have been prima facie obvious to combine Clemons’ method with Woods’ method of deterring bees from plants that have been treated with insecticides.  
Woods and Gupta (page 98) disclose feeding sugar solution to the bee; however none of these reference disclose using sucrose as the attractant.
Burden discloses that sucrose is an attractant for bees (col 2, lines 16-38).  It would have been prima facie obvious to use sucrose as the attractant in the method rendered obvious by Woods, Gupta, Overman, Heath and Lockwood, and Clemons because this substance was known to serve this purpose.  See MPEP 2144.07. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The nonstatutory double patenting rejection over copending Application No. 16/215,455 has been withdrawn in view of the terminal disclaimer filed on 12/07/2020.

The examiner also notes that the rejection of claim 49 as indefinite under 35 USC 112(b) set forth on pages 2-3 of the final rejection mailed on 11/19/2019 has been .  

(2) Response to Argument

On pages 4-5, Appellant argues that Woods does not teach or suggest any components in the claimed compositions (e.g. 2-decanone) or concentrations of the same.  Woods’ disclosure relates to a different type of chemistry for repelling bees.  Appellant compares 2-decanone to the ring structures disclosed by Woods.  Appellant argues that Woods is therefore irrelevant.
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Woods need not disclose all of the limitations recited in the claims in order to be relevant to the instant invention and properly combined within the meaning of 35 USC 103(a).  In the instant case, Woods establishes that the claimed method of repelling a bee from a seed, plant part, or plant comprising treating a seed, plant part, or plant with bee repellant compounds wherein the seed, plant part, or plant is further treated with an insecticide, herbicide, fungicide and/or miticide; wherein the composition does not contain a neem plant, neem part thereof, neem oil, or neem extract was known in the art at the time of the instant invention.  Although Woods focuses on different compounds, as noted by Appellant on pages 4-5 of the appeal brief, the objective is to find repellant 

On pages 5-6, Appellant argues that Gupta discloses 2-decanone maximum concentrations that are lower than the claimed concentration.
The examiner acknowledges that Gupta demonstrates that the effect of 2-decanone levels off at a lower weight percent than recited in the claims; however the limitation of claim 1 requiring more repellant than disclosed by Gupta does not patentably distinguish over the prior art because one of ordinary skill in the art would expect that a composition having more 2-decanone repellant would still be effective for In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05). Absent a persuasive showing of unexpected results, the examiner considers arriving at an amount of 2-decanone to use in a method of repelling, controlling or directing insects to be merely dose-finding and not inventive within the meaning of 35 USC 103(a).

On page 5, Appellant argues that nothing in Gupta suggests that the ketones disclosed therein should be used in combination with any other bee repellant.  
This argument is not persuasive because it does not address the rationale underlying the obviousness conclusion.  MPEP 2144.06 states that it is prima facie obvious to combine compositions known for the same purpose.  The prior art establishes that rosemary was known to act as an insect repellant, and specifically a prima facie case of obviousness has been met.  

On page 6, Appellant argues that Overman is non-analogous art and relates to applying essential oils to paints and coatings for repelling different types of insects than the instant claims.  Appellant argues that Overman does not disclose treating a seed, plant part, or plant and accordingly one having ordinary skill in the art would have no reason to apply Overman’s method to plants let alone combine its teachings with Woods and Gupta.   Appellant argues that one would not be motivated to incorporate rosemary oil into the composition of Woods and/or Gupta since Overman teaches that essential oils are too volatile and will evaporate too quickly.  
The examiner respectfully disagrees.  Overman is directed toward repelling bees.  Instant claim 1 recites “A method of repelling a bee...” in line 1, therefore, Overman is directed towards repelling the same type of insect as the instant invention.  Instant claim 5 limits the bee to the species Apis mellifera (a honeybee); however, the examiner considers the teaching regarding carpenter bees provided by Overman to be sufficiently related to repelling another type of bee as to be properly combined under 35 USC 103(a) and to provide reasonable expectation of success.  Overman discloses directing insects, and specifically bees, away from a specific location where they are not wanted and therefore solves the same problem as the instant invention.  With regard to Appellant’s argument that no motivation exists to combine Overman with the other cited prior art, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also MPEP 2144.06.

On page 6, footnote 3, Appellant asserts that based on Overman’s teachings the skilled person would have been discouraged from using rosemary oil, and cites In re Gurley.  
Appellant has failed to specifically describe what in Overman constitutes a teaching away, i.e. a teaching that the invention, as claimed would be inoperable, or the prior art combination as proposed by the examiner would render the prior art inoperable.  See MPEP 2143.01(I): The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. 

On page 7, Appellant argues that Overman teaches deterrence of carpenter bees and many other undesirable insects from burrowing into a painted surface.  Appellant argues that based on this, one having ordinary skill would have no reason to apply 
The examiner respectfully disagrees.  Overman is directed toward repelling bees.  Instant claim 1 recites “A method of repelling a bee...” in line 1, therefore, Overman is directed towards repelling the same type of insect as the instant invention.  Instant claim 5 limits the bee to the species Apis mellifera (a honeybee); however, the examiner considers the teaching regarding carpenter bees provided by Overman to be sufficiently related to repelling another type of bee as to be properly combined under 35 USC 103(a).  Moreover, Overman’s teaching of broad efficacy against insects in general as well as a specific type of bee provides one having ordinary skill in the art with a reasonable expectation of success that rosemary oil would also be effective against other insects besides carpenter bees, such as honey bees.  

On page 8, Appellant argues that Heath is unrelated to the claimed methods, citing Heath’s disclosure that sorbitan monooleate may be used as an emulsifier in an insect baiting system.  Appellant argues that Heath does not disclose any of the other 
Appellant appears to be arguing that Heath is not related because Heath does not disclose all of the limitations recited in the claims.  In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner considers Heath to be in the same field of endeavor as Heath is directed towards methods of managing insects.  Heath is merely relied upon to establish that sorbitan monooleate is a well-known emulsifier (Heath: 0014) in the field of controlling insect behavior (abstract discloses the composition contains an insect attractant), and one having ordinary skill in the art would find it obvious to use this to form an emulsion, a very well-known formulation type for agrochemicals, as suggested by Woods’ description of suitable formulation types for delivering bee repellants.  

On page 8, Appellant summarizes the arguments underlying their position that the skilled person would not combine the cited references:  Woods discloses a different type of chemistry than 2-decanone; Gupta discloses 2-decanone at a concentration far less than that recited in the instant claims; Overman is non-analogous; and Heath merely discloses that sorbitan monooleate can be used as an emulsifier in a bait composition for suppressing populations of specific fruit flies.  
Apis mellifera (a honeybee); however, the examiner considers the teaching regarding carpenter bees provided by Overman to be sufficiently related to repelling another type of bee as to be properly combined under 35 USC 103(a).  Moreover, Overman’s teaching of broad efficacy against insects in general as well as a specific type of bee provides one having ordinary skill in the art with a reasonable expectation of success that rosemary oil would also be effective against other insects besides carpenter bees, such as honey bees.  With regard to the traversal of Heath, the examiner considers Heath to be in the same field of endeavor as Heath is directed towards methods of managing insects.  Heath is merely relied upon to establish that sorbitan monooleate is a well-known emulsifier (Heath: 0014) in the field of controlling insect behavior (abstract discloses the composition contains an insect attractant), and 

On page 9, Appellant restates the argument that Gupta discloses a maximum concentration of 2-decanone of 0.2% but that 2-decanone had a maximum repellency at 0.05%.  
The examiner acknowledges that Gupta demonstrates that the effect of 2-decanone levels off at a lower weight percent than recited in the claims; however the limitation of claim 1 requiring more repellant than disclosed by Gupta does not patentably distinguish over the prior art because one of ordinary skill in the art would expect that a composition having more 2-decanone repellant would still be effective for repelling insects. Furthermore, claim 1 embraces any bee, and the optimal amount of 2-decanone disclosed by Gupta to repel honeybees may not be the same as the optimal amount of 2-decanone required to repel or direct other species of bee. Moreover, one of ordinary skill in the art would expect compositions having more of the 2-decanone would influence insect behavior for a longer duration because increasing the amount of 2-decanone in the composition would increase the length of time required for all of the 2-decanone to evaporate. The ability of the compound 2-decanone to repel insects was known at the time of the instant invention. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05). Absent a persuasive showing of unexpected results, the examiner considers arriving at an amount of 2-decanone to use in a method of repelling, controlling or directing insects to be merely dose-finding and not inventive within the meaning of 35 USC 103(a).

On page 10, Appellant argues that Lockwood does not teach or suggest 2-decanone or rosemary oil, let alone concentrations of the same.  
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Lockwood was not relied upon for teaching 2-decanone or rosemary oil.  

On page 10, Appellant argues that Lockwood is directed to a tree protector to prevent insects from crawling up the trunk of a tree and mentions pine oil but does not teach any amount of pine oil, therefore the combination does not teach the claimed invention.  
With regard to the argument that Lockwood is non-analogous art, Lockwood discloses chemical repellants for insects and is therefore in the same field of endeavor as the instant invention and the other cited prior art.  With regard to Appellant’s argument that no concentration of pine oil is taught, it would be a matter of routine 

On page 10, Appellant argues that claim 44 requires that the composition further comprise an agent selected from the group consisting of camphor, camphor oil, and camphor powder.  As such, the composition recited in claim 44 includes a camphor, camphor oil, or camphor powder in addition to the rosemary oil already present in the composition. 
The examiner notes that claim 44 does not specify a quantity of camphor, camphor oil, or camphor powder that must be further present in the composition.  Given the broadest reasonable interpretation, the claim reads on compositions containing 2-decanone, pine oil, and rosemary oil, which itself contains some camphor and having an unspecified additional amount of camphor added, i.e. as little as one molecule more than that present in the rosemary oil used to form the composition.  There is natural variation in content of specific components present in any plant extract, which depends upon the amount of that substance in the individual plant source used to create the extract as well as the conditions for extraction.  Considering the absence of language clearly defining the quantity of camphor present in amounts over that found in naturally in rosemary oil, the limitation of claim 44 requiring the composition to further comprise camphor, camphor oil, or camphor powder fails to patentably define over the prior art teaching rosemary oil because the claim embraces compositions that are not structurally distinct from compositions containing rosemary oil.  The claim as it is currently worded does not provide a patentable distinction between a composition 

On pages 11-14, Appellant argues that the instant invention exhibits unexpectedly superior results sufficient to overcome the obviousness rejection.  Appellant cites Dr. Wu’s declaration (filed 09/13/2018) as showing this combination unexpectedly increased efficacy at repelling bees compared to the individual components or even a combination of two components.  Appellant specifically cites the finding that after about 3 hours of application of (2D.25 + P0.25 + ROS0.25) at a feeder station only 10 bees were counted at the feeder station, as compared to 143 bees that were identified after about 3 hours of application of (i) 2-decanone at 0.25% by weight and (iii) pine oil at 0.25% by weight (2D.25 + P0.25) at a feeder station. Appellant argues that such a result is especially surprising given that application of a larger amount of rosemary oil at 0.5% (ROSO.5) by weight yielded a 140 bee count at 3 hours.  By itself, 2-decanone at 0.25% by weight (2D.25) yielded about a 550 bee count at 3 hours.  Appellant cites data from the 5 hour time point showing that the combination of 0.25% wt 2-decanone, 0.25% wt pine oil, and 0.25% wt rosemary oil resulted in only 60 bees as compared to 150 bees that were counted at the same time point for the station containing 0.25% wt 2-decanone and 0.25% wt pine oil.  Appellant argues that this result is especially surprising because 0.5% wt rosemary oil yielded a 230 bee count at 5 hours and by itself 2-decanone at 0.25% wt yielded a 500 bee count at 3 hours.  
An obviousness rejection may be overcome with a persuasive showing of unexpected results.  See MPEP 716.02(b) which details the burden on Applicant to 
As an initial matter, the data are not currently commensurate in scope with most of the claims.  For example, claim 1 may contain either 2-decanone and rosemary oil or 2-decanone and pine oil; however the allegedly unexpected performance was observed only for compositions containing all three repellants at 0.25% by weight.  Thus, the data fail to establish that the composition alleged to exhibit unexpected repellency on page 3 of the Wu declaration would construe across the scope of the claims embracing compositions containing two of the three repellants.  In fact, Appellant has specifically stated that they do not: “Dr. Wu’s Declaration … shows that this combination unexpectedly increased efficacy at repelling bees comparted to the individual components alone (or even a combination of two of the components)” (page 11 of the appeal brief).  Thus, Appellant’s arguments regarding unexpected efficacy are only applicable to claims 22, 44, and 48-54 with regard to the scope of repellant ingredients required by the claims.  
Regarding the unexpectedness of the data, as noted in the rejection supra, each of the claimed agents were known to repel insects and both 2-decanone and rosemary oil were known to repel bees specifically at the time of the instant invention.  One having ordinary skill in the art would not expect each agent to have the same efficacy on a percent by weight basis because they are chemically distinct substances leading to the repellant effect; however, one of ordinary skill in the art would expect a composition unexpectedly superior, and that there is a statistically meaningful difference among the relevant groups.  Synergy of the combination of all three compounds at 0.25% cannot be determined at all from the data of record and no accepted statistical analysis establishing synergy has been presented.  For example, the Colby method is the standard used to establish synergy in agriculture.  Appellant simply has not reported the type of data required to establish synergy on the record to date.  

On page 12, Appellant traverses the examiner’s position that a proper statistical analysis of a three variable system is required in order to draw any conclusions regarding the relative efficacy of different combinations and/or the existence of synergy.  Appellant restates the position that if the triple combination (0.25% wt of each of 2-decanone, rosemary oil, and pine oil) can be shown to exhibit improvement over compositions applied at higher concentrations (citing the results for 0.5% rosemary oil), a showing of synergy has been presented.  On page 13, Appellant presents an improper Colby analysis of the data contained in the Wu declaration, a three variable 
Appellant’s analysis is not persuasive because the correct equation to evaluate a three component system has not been used.  Instead, Appellant has simply plugged the efficacy for two of the variables (0.25% 2-decanone + 0.25% pine oil used in combination as a single variable) into the equation for evaluating a two component system and Appellant has plugged in the efficacy of 0.5% rosemary oil for the other variable in a two component system.  This is an improper application of the Colby method because (a) a three component analysis has not been performed and (b) the proper concentrations of each agent in isolation have not been evaluated (to establish synergy of 0.25 % of 2-decanone + 0.25% pine oil + 0.25% rosemary oil, each component should be assessed singly in the three component Colby analysis at the relevant concentration of 0.25%.  Therefore, the conclusion of Appellant’s improper application of the Colby method is without scientific or statistical meaning.  As stated in the interview summary mailed 04/14/2020, the examiner maintains the opinion that the proper Colby equation would take into account the fact that the claimed synergy exists among three substances, not two.  Ferry has been cited by the examiner in the interview summary mailed 04/14/2020 (NPL document made of record on 04/14/2020) as disclosing the equation that should be used to properly establish synergy of a three component system according to the statistical method accepted in the art (equation 2 on page 34).  Appellant has not provided the correct data to establish synergy for 2-decanone, pine oil, and rosemary oil when each are present at 0.25%.  Equation 2 as 

    PNG
    media_image2.png
    120
    646
    media_image2.png
    Greyscale


On page 14, Appellant argues that Clemons and Burden do not remedy the deficiencies of Woods, Gupta, Overman, Health, Lockwood, and Maalawy because, for example, they do not teach or suggest 2-decanone, rosemary oil, and pine oil, at particular concentrations.  Appellant cites the teachings of Clemons and Burden relied upon by the examiner.  
These arguments are not persuasive for the reasons set forth in the response above regarding Woods, Gupta, Overman, Heath, Lockwood, and Maalawy.  In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.